DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4, 7-10, 11-14, 17-19, and 20-24 are presented for examination.  This office action is in response to the application filed on 2/8/2022.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 2/3/22. The information disclosed therein was considered.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Aileen Mo, Attorney for Applicants (Reg. No. 53,338) on Feb. 22, 2022.

Application has been amended as follows:
In the claim: 
Amend claims 1, 11, and 20 as follows:
As to claim 1 in line 17, change “NAND” to -– Not-AND (NAND)--.
As to claim 11 in line 22, change “NAND” to -– Not-AND (NAND)--.
As to claim 20 in line 19, change “NAND” to -– Not-AND (NAND)--.

 REASONS for ALLOWANCE
Claims 1-4, 7-10, 11-14, 17-19, and 20-24 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20 and because the arguments set forth in the amendment filed on 2/8/2022 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests computer system comprises a storage engine; a first  non-volatile solid state memory is accessible via a controller of a hard disk drive; and a method comprises storing a metadata as a first entry based on a metadata index and metadata content chunks and the metadata is written as a second entry includes a NAND off index and a physical address for a corresponding metadata content chunk prior to a current update; and 

The closest prior art, “Journaling on an appendable Non-volatile memory modules” by Leitao et al. (Leitao) US Patent Pub. No. 2020/0218449 discloses method includes receiving a request for a write operation of a file on a disk and write journal onto NVDIMM. However, Leitao fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Therefore, claims 1-20 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138